ROBINSON, C. J.
Suit by the collector of Jasper county to collect of defendant, Carthage National Bank, certain personal taxes amounting to $442.77, alleged to be due the county and State for the year 1901, assessed and levied against defendant on account of its shares of *3stock, duly listed by defendant’s chief officer, and delivered to the assessor for taxation.
In the circuit court judgment was rendered in favor of plaintiff, and the case is brought to this court on defendant’s appeal along with the companion suit, State ex rel. Wilson v. First National Bank of Carterville, 180 Mo. 717.
The questions involved in this case are in all essential particulars the same as in the case against the First National Bank of Oarterville, supra. Upon the authority of, and for the reasons given therein, ’the judgment of the circuit court herein should be reversed, and it is so ordered.
Marshall, Burgess, Gantt, Valliant and Fox, JJ.j concur; Brace, J., dissents.